 



Exhibit 10.16.2
[*] = Portions of this exhibit have been omitted pursuant to a Confidential
Treatment Request. An unredacted version of this exhibit has been filed
separately with the Commission.
FORM OF
ATLAS AIR WORLDWIDE HOLDINGS, INC.
PERFORMANCE SHARE UNIT AGREEMENT
     THIS PERFORMANCE SHARE UNIT AGREEMENT, dated as of [•], 2008 (the
“Agreement”), is between Atlas Air Worldwide Holdings, Inc. (the “Company”), a
Delaware corporation, and __________ (the “Employee”).
     WHEREAS, the Employee has been granted the following award under the
Company’s 2007 Incentive Plan (the “Plan”);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows.
          1. Award of Performance Share Units. Pursuant to the provisions of the
Plan, the terms of which are incorporated herein by reference, the Employee is
hereby awarded [•]1 performance share units (“Performance Share Units”), which
constitute the right to receive, without payment, (i) up to [•]2 shares of
common stock of the Company upon the Company’s satisfaction of certain
performance criteria as described in Section 2 below (the “Unit Delivered
Shares”), and (ii) the right to receive, without payment, additional shares of
common stock on the same basis as the Unit Delivered Shares, equal in value to
the dividends, if any, which would have been paid with respect to the common
stock underlying the Unit Delivered Shares had such common stock been issued to
the Employee on [•], 2008 (the “Deferred Dividend Shares”), in each case subject
to the terms and conditions of the Plan and those set forth herein. The Unit
Delivered Shares and the Deferred Dividend Shares are collectively referred to
herein as the “Performance Share Award.” The Performance Share Award is granted
on [•], 2008 (the “Date of Grant”).
          2. Vesting of Performance Share Award; Delivery of Performance Share
Units; Treatment upon Termination of Service.
               (a) Vesting Generally. Subject to the following provisions of
this Section 2 and the other terms and conditions of this Agreement, the
Performance Share Units shall become vested (meaning that the Employee shall be
entitled to receive a certain number of shares of the Company’s common stock in
respect of each Performance Share Unit as determined pursuant to Section 2(b))
if, and only if: (x) the Employee remains continuously employed by the Company
or its subsidiaries from the date hereof until December 31, 2010, (y) there is a
Termination of Service of the Employee pursuant to Section 2(d) or 2(e), as
further provided in such Sections, or (z) the conditions of Section 2(f) are
satisfied on or before December 31, 2010.
               (b) Determination of Number of Unit Delivered Shares Upon
Satisfaction of Performance Criteria. Notwithstanding anything to the contrary
in this Agreement, shares of the Company’s common stock underlying the
Performance Share Award
 

1   Insert the target number.   2   Insert the maximum number.

 



--------------------------------------------------------------------------------



 



will only become deliverable by the Company in respect of vested Performance
Share Units and only upon satisfaction of the achievement of certain relative
ROIC and EBT Growth levels as described below (the “Performance Criteria”)
during the period beginning January 1, 2008 and ending December 31, 2010 (the
“Performance Period”), as compared to the ROIC and EBT Growth of the companies
listed in Annex A attached hereto (the “Peer Companies”) for the same period.3
The number of Unit Delivered Shares and Deferred Dividend Shares in respect of
each vested Performance Share Unit, if any, shall be determined in accordance
with Annex B hereto (the “Performance Unit Plan Matrix”). Each cell of the
Performance Unit Plan Matrix sets forth in percentage terms the number of the
Company’s common shares related to each vested Performance Share Unit that will
become Unit Delivered Shares for each performance level. Performance Share Units
are originally awarded on the basis of [ * ] Performance Share Unit to [ * ]
Unit Delivered Share, subject to adjustment depending on the level of
achievement set forth in the Performance Unit Plan Matrix. Performance between
points outlined on the matrix will be interpolated on a [ * ] basis. By way of
example only, at [ * ]% achievement, each vested Performance Share Unit shall
represent the right to receive [ * ] Delivered Share ([ * ] x [ * ]%); at [ * ]%
achievement, each vested Performance Share Unit shall represent the right to
receive [ * ] Unit Delivered Shares ([ * ] x [ * ]%) at [ * ]% achievement, each
vested Performance Share Unit shall represent the right to receive [ * ] of a
Delivered Share ([ * ] x [ * ]%); and at [ * ] percent achievement, the holder [
* ] in respect of [ * ] vested Performance Share Unit ([ * ] x [ * ]%).
                    (1) ROIC for the Company shall be measured against ROIC for
the Peer Companies as set forth in the Performance Unit Plan Matrix. “ROIC” for
the Company and each Peer Company shall mean a fraction where the numerator is
cumulative NOPAT over the Performance Period and the denominator is Average
Invested Capital (calculated as the average of capital for 2007, 2008, 2009 and
2010), in each case calculated in accordance with generally accepted accounting
principles (“GAAP”). “NOPAT” is defined as operating income minus Cash Tax Paid.
“Cash Tax Paid” is defined as income taxes as reflected on the income statement
minus deferred taxes as reflected on the cash flow statement. “Average Invested
Capital” is defined as the average of the beginning and ending Invested Capital
during the year. “Invested Capital” is defined as capital lease obligations,
plus short and long term debt plus total stockholders equity minus an amount
equal to cash and cash equivalents. Invested Capital shall exclude investment
amounts associated with aircraft acquisition until the first time that such
aircraft is flown under a customer contract at which time all amounts accrued
with respect to such aircraft shall be considered in the Average Invested
Capital calculation from such date.
                    (2) EBT Growth for the Company shall be measured against EBT
Growth for the Peer Companies as set forth in the Performance Unit Plan Matrix.
“EBT” shall mean income before income taxes (or pre-tax income), in accordance
with GAAP. EBT Growth for the Company and each Peer Company shall be calculated
by averaging the percentage increase or decrease in EBT for each of the three
years ended December 31 in the Performance Period. EBT increase or decrease for
each twelve month period shall be calculated by subtracting EBT for the twelve
months ended December 31 for the current year from EBT for the twelve months
ended December 31 for the prior year and dividing the resulting difference in
 

3   For peer companies not on a December 31 fiscal year, the average mentioned
in Section 2 shall be calculated for the twelve month period ended December 31.

2



--------------------------------------------------------------------------------



 



EBT by the EBT for the twelve months ended December 31 for the prior year. This
calculation will be performed for the Company and for each Peer Company.
                    (3) The ROIC ratio will exclude the unconsolidated results
of Polar Air Cargo Worldwide after the Block Space Agreement commencement date.
The calculations for ROIC and EBT shall be adjusted for the following
non-recurring items to the extent reflected on the Company’s or the peer
companies’ financial statements: [ * ]. These adjustments shall be made on an
“After-tax basis” with respect to ROIC and on a pre-tax basis with respect to
EBT. “After-tax basis” shall mean the product of the amount of each
non-recurring item times the difference between one and the cash tax rate as
published in the Company’s and each peer group company’s annual report on Form
10-K for the respective fiscal year measurement period.
               (c) Delivery of Unit Delivered Shares. Subject to the terms of
this Agreement and satisfaction of any withholding tax liability pursuant to
Section 5 hereof, the Company shall promptly deliver to the Employee after the
Determination Date, a certificate or shall credit the Employee’s account so as
to evidence the number of Unit Delivered Shares and Deferred Dividend Shares, if
any, to which the Employee is entitled hereunder, as calculated in accordance
with Section 2(b) above. Any former Employee, upon Disability or Termination of
Service not for Cause, or the estate of an Employee, upon death, will continue
to hold the vested portion of the Performance Share Award not terminated upon
the Termination of Service, subject to the restrictions and all terms and
conditions of this Agreement.
     For the purposes of this Agreement, the term “Determination Date” means the
date on which the Committee certifies (as required by Section 162(m) of the
Internal Revenue Code) whether and at what level the Performance Criteria have
been achieved. The Committee shall make such determination no later than
March 15, 2011.
               (d) Death or Disability. In the event of a termination of the
Employee’s employment with the Company or its Subsidiaries (a “Termination of
Service”) by reason of the Employee’s death or Disability occurring after the
date hereof, but before January 1, 2011, the portion of the Performance Share
Award that will vest is calculated by dividing the number of days from
January 1, 2008 until the date of Disability or death, by the total number of
days in the Performance Period, multiplied by the Performance Share Award
amount.
     In all events, the appropriate number of Unit Delivered Shares and Deferred
Dividend Shares, if any (calculated as provided in Section 2(b)) shall not be
delivered until the completion of the Performance Period and the Determination
Date. For purposes of this Agreement, a Termination of Service shall be deemed
to be by reason of “Disability” if upon such Termination of Service, the
Employee (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) by reason of such impairment Employee is
receiving income replacement benefits for a period of not less than three months
under the Company’s Long Term Disability Plan.
               (e) Termination by the Company Not For Cause. In the event of
Termination of Service of the Employee by reason of an involuntary termination
by the

3



--------------------------------------------------------------------------------



 



Company and its Subsidiaries not for Cause occurring after the date hereof, but
before January 1, 2011, the portion of the Performance Share Award that will
vest is calculated by dividing the number of days from January 1, 2008 until the
date of the Termination of Service by reason of an involuntary termination not
for Cause, by the total number of days in the Performance Period, multiplied by
the Performance Share Award amount.
     In all events, the appropriate number of Unit Delivered Shares and Deferred
Dividend Shares, if any (calculated as provided in Section 2(b) shall not be
delivered until the completion of the Performance Period and the Determination
Date. For purposes of this Agreement, “Cause” shall mean (i) the Employee’s
refusal or failure (other than during periods of illness or disability) to
perform the Employee’s material duties and responsibilities to the Company or
its Subsidiaries, (ii) the conviction or plea of guilty or nolo contendere of
the Employee in respect of any felony, other than a motor vehicle offense,
(iii) the commission of any act which causes material injury to the reputation,
business or business relationships of the Company or any of its Subsidiaries
including, without limitation, any breach of written policies of the Company
with respect to trading in securities, (iv) any other act of fraud, including,
without limitation, misappropriation, theft or embezzlement, or (v) a violation
of any applicable material policy of the Company or any of its Subsidiaries,
including, without limitation, a violation of the laws against workplace
discrimination.
               (f) Change in Control. Notwithstanding any provision of this
Section 2 to the contrary, the Performance Share Award shall become immediately
and fully vested and the Unit Delivered Shares and Deferred Dividend Shares
underlying the Performance Share Award will be delivered in connection with and
immediately prior to a Change in Control of the Company on the basis of [ * ]%
achievement in relation to the Performance Criteria Matrix.
     For purposes of this Agreement, “Change in Control of the Company” means
and shall be deemed to have occurred if (i) any Person (within the meaning of
the Exchange Act) or any two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of voting securities of the Company (or
other securities convertible into voting securities of the Company) representing
40% or more of the combined voting power of all securities of the Company
entitled to vote in the election of directors, other than securities having such
power only by reason of the happening of a contingency, or (ii) the Board of
Directors of the Company shall not consist of a majority of Continuing
Directors.
     For purposes of this Agreement, “Continuing Directors” shall mean the
directors of the Company on the date hereof and each other director, if such
other director’s nomination for election to the Board of Directors of the
Company is recommended by a majority of the then Continuing Directors.
               (g) Other Terminations of Service. Except as provided for herein
or in the Plan, any Termination of Service of the Employee occurring before
December 31, 2010 (including a Termination of Service initiated by the employee)
and before a Change in Control of the Company, shall result in the immediate and
automatic termination of the Performance Share Award.

4



--------------------------------------------------------------------------------



 



          3. Transfer. The shares of the Company’s common stock underlying the
Performance Share Award when delivered following the Determination Date upon the
satisfaction of the Performance Criteria may be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part, only in compliance with the terms, conditions and restrictions
as set forth in the governing instruments of the Company, applicable federal and
state securities laws or any other applicable laws or regulations and the terms
and conditions hereof. Otherwise, the Performance Share Award shall not be sold,
assigned, pledged, hypothecated, encumbered, or transferred or disposed of in
any other manner, in whole or in part.
          4. Expenses of Issuance of Shares. The issuance of stock certificates
hereunder shall be without charge to the Employee. The Company shall pay, and
indemnify the Employee from and against any issuance, stamp or documentary taxes
(other than transfer taxes) or charges imposed by any governmental body, agency
or official (other than income taxes) by reason of the issuance of the common
stock underlying the Performance Share Award.
          5. Tax Withholding. No shares of the Company’s common stock underlying
the Performance Share Award will be issued until the Employee pays to the
Company an amount sufficient to allow the Company to satisfy its tax withholding
obligations. To this end, the Employee shall either:

  (a)   pay the Company the amount of tax to be withheld (including through
payroll withholding),     (b)   deliver to the Company other shares of stock of
the Company owned by the Employee prior to such date having a fair market value,
as determined by the Committee, not less than the amount of the withholding tax
due, which either have been owned by the Employee for more than six (6) months
or were not acquired, directly or indirectly, from the Company,     (c)   make a
payment to the Company consisting of a combination of cash and such shares of
stock, or     (d)   request that the Company cause to be withheld a number of
vested shares of stock having a then fair market value sufficient to discharge
minimum required federal, state and local tax withholding (but no greater than
such amount).

          6. References. References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee’s legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.
          7. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

5



--------------------------------------------------------------------------------



 



If to the Company:
Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, New York 10577
Attention: General Counsel
If to the Employee:
At the Employee’s most recent address shown on the Company’s
corporate records, or at any other address which the Employee may
specify in a notice delivered to the Company in the manner set forth
herein.
     8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.
     9. Rights of a Stockholder. The Employee shall have no right to transfer,
pledge, hypothecate or otherwise encumber such Unit Delivered Shares or Deferred
Dividend Shares. Once the Unit Delivered Shares and Deferred Dividend Shares
vest and the shares of common stock underlying those units or shares have been
delivered, but not until such time and only with respect to the shares of common
stock so delivered, the Employee shall have the rights of a stockholder,
including, but not limited to, the right to vote and to receive dividends.
     10. No Right to Continued Employment. This Performance Share Award shall
not confer upon the Employee any right with respect to continuance of employment
by the Company nor shall this Performance Share Award interfere with the right
of the Company to terminate the Employee’s employment at any time.
     11. Provisions of the Plan. Capitalized terms used herein and not defined
shall have the meanings set forth in the Plan. This Agreement and the awards and
grants set forth herein shall be subject to and shall be governed by the terms
set forth in the Plan, a copy of which has been furnished to the Employee and
which is incorporated by reference into this Agreement. In the event of any
conflict between this Agreement and the Plan, the Plan shall control.
     12. Counterparts. This Agreement may be executed in two counterparts, each
of which shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Performance Share
Agreement as of the date first above written.

            ATLAS AIR WORLDWIDE HOLDINGS, INC.
      By:           Name:           Title:                 Employee
                     

 



--------------------------------------------------------------------------------



 



Annex A
Peer Group
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
[ * ]
If ROIC or EBT information is unavailable for one of the companies listed above,
then such company shall be omitted from the peer group and from any and all
calculations under this Agreement.

 



--------------------------------------------------------------------------------



 



Annex B
Performance Unit Plan Matrix
Performance Relative to Peer Group: ROIC

                     
 
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ] Performance Relative to Peer Group:    
               
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

 